Wilde, J.
By St. 1841, c. 124, §3, it is provided that no certificate of discharge shall be granted if a debtor, within six months before filing his petition, shall procure his goods, &c. to be attached, &c. or, being insolvent, shall make any assignment, sale, &c. of any part of his property, intending to give a preference to a preexisting creditor, &c.
This case comes within the express words of the statute, and the statute is clearly binding on the party. The court can have no authority to grant a certificate of discharge, against a prohibition in the statute. It is clear, that the appellant had no vested right to a discharge, at the time of filing his petition. Such a right could be acquired only by proving, at the time of his application for a certificate of discharge, that he had in all respects complied with the provisions of Sts. 1838 and 1841, by which only a right could be acquired. The latter statute, therefore, is not to be considered a retrospective act, disturbing vested rights ; but as altogether prospective in its operation, although it might depend, in some cases, on acts done before it took effect.
But if the St. of 1841 had a retrospective operation in the present case, it would nevertheless be a constitutional law ; as the language of the clause in the 3d section, on which the present question depends, is clear, and can admit of but one construction.

Certificate of discharge denied